Exhibit 10.7

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[***],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

GEOTHERMAL RESOURCES LEASE

(Minersville Land and Livestock–Surface Lands Retained by

Lessor)

THIS GEOTHERMAL RESOURCES LEASE (“Lease”), entered into this 25th day of
September, 2007, by and between MINERSVILLE LAND AND LIVESTOCK COMPANY, a Utah
corporation (collectively, “Lessor”), and INTERMOUNTAIN RENEWABLE POWER, LLC, a
Delaware limited liability company (“Lessee”).

1. INTEREST GRANTED:

The interest granted hereunder is in the geothermal resources estate, and Lessor
shall retain the surface estate. In addition, the parties believe that the
Lessor holds an undivided 75% interest in the geothermal resources estate, with
the remaining 25% (the “25% Interest”) held by the successors and assigns of
Superior Oil Company (per grant from Ronald G. Wilcox). Lessee shall be
responsible for coordinating with the holder of the 25% Interest in leasing such
interest. The Production Royalties payable under Section 3(b) shall be
proportionately reduced to the extent that Lessor holds less than the full
interest in the geothermal estate (for example, 75% of the [***] and [***]
Production Royalties specified in Section 3(b) (i) ) . In the event Lessor
re-acquires the 25% Interest, such interest shall be deemed to be leased to
Lessee hereunder and the Production Royalties increased accordingly. In
consideration of the covenants and agreements contained herein, Lessor hereby
grants and leases to Lessee the exclusive right and privilege to drill for,
extract, produce, remove, utilize, sell, and dispose of all forms of thermal
energy and other associated geothermal resources including without limitation:

(1) all products of geothermal processes, including the natural heat of the
earth, and the energy, in whatever form, including pressure, present in,
resulting from, created by, or which may be extracted from that natural heat,
directly or through a material medium together with indigenous steam, hot water
and hot brines; (2) steam and other gases, hot water and hot brines resulting
from water, gas, or other fluids, including water and steam naturally present in
a geothermal system, artificially introduced into subsurface formations to serve
as a heat transfer medium; (3) natural heat of the earth and the energy
associated with that natural heat, and pressure; and (4) all dissolved or
entrained minerals, substances or by-products (“Substances”) that may be
obtained from the medium used to transfer that heat, but excluding hydrocarbons
and helium (collectively “Geothermal Resources,” which includes Substances
except as necessary to separately determine royalties as provided in Section 3),

in, on, under, adjacent to, or associated with those certain parcels of property
(the “Premises”) consisting of approximately eleven thousand two hundred and
ninety-four (11,294) acres, as more particularly described as follows :

All that certain real property consisting of approximately 11,294 acres located
in Beaver County, State of Utah, more particularly described on Exhibit A
attached hereto and incorporated herein by reference, including all interests in
said Premises now owned or hereafter acquired, together with:

(a) Exploration. The exclusive right to conduct within the leased area
geological and geophysical exploration for Geothermal Resources;



--------------------------------------------------------------------------------

(b) Development and Operations. Subject to the approval of Lessor as to
location, not to be unreasonably withheld, the right to construct or erect and
to use, operate, and maintain on the Premises, together with ingress and egress
thereupon, all wells, pumps, pipes, pipe lines, buildings, plants, sumps, brine
pits, reservoirs, tanks, waterworks, pumping stations, roads, electric power
generating plants, transmission lines, industrial facilities, telephone lines,
and such other works and structures and to use so much of the surface of the
land that may be reasonably necessary or convenient for the exploration,
development, production, utilization, transportation, and processing of
Geothermal Resources or for the full enjoyment of the rights granted by this
Lease, subject to applicable laws and regulations;

(c) Water. The non-exclusive right to drill water wells, and the exclusive right
to drill wells into Geothermal Resources that contain water, steam and brines,
in accordance with Utah statutory laws within the Premises and to use the water
produced therefrom for operations and activities hereunder, free of costs,
provided that such drilling and development is conducted in such a way that they
do not unreasonably interfere with Lessor’s activities on the Premises; and
further that Lessor will use its best efforts to cooperate with Lessee to apply
for, appropriate and use water produced from the Premises (or lands pooled or
unitized therewith) in furtherance of developing and conducting operations on
the Premises (or lands pooled or unitized therewith). Lessor and Lessee shall
evaluate the possibility of providing some water from geothermal operations for
use in livestock watering.

(d) Injection. The right, without the payment of royalties hereunder, to inject
or reinject into the leased lands geothermal resources, condensates, gas,
treated wastewater or other fluids to the extent that such resources,
condensates and fluids are necessary or convenient for operation under this
Lease in the recovery or processing of Geothermal Resources, including to
maintain or increase pressure or production or to conduct tests.

(e) Directional Drilling. The right to locate a well or wells on the surface of
said land and to directional or slant drill said well or wells into, under,
across and through the Premises and into and under other lands in the vicinity
of the Premises, together with the right to repair, re-drill, deepen, maintain,
inject in, rework and operate or abandon such well or wells for the production
of Geothermal Resources from such other lands together with the right to develop
water from said land for any of Lessee’s operations; together with the right to
construct, erect, maintain, use, operate, replace, and remove all power
generation facilities, transmission facilities, pipe lines, telephone lines,
tanks, machinery, and other facilities; together with all other rights necessary
or convenient for Lessee’s operations under this subsection including rights of
way for passage over and upon and across and ingress and egress to and from said
Premises; together with the right and easement to continue to use such items, as
well as rights of way and/or easements appurtenant thereto, so long as Lessee

 

2



--------------------------------------------------------------------------------

utilizes Geothermal Resources from such other land in the vicinity of the
Premises, notwithstanding the expiration, termination or forfeiture of this
Lease, until such use is permanently discontinued. Upon the written request of
Lessee, Lessor agrees to provide separate easements or rights-of-ways, in form
sufficient for recording in the applicable county real property records, to
evidence such surface rights in this Section l(e). If the Lessor fails to
provide such written easements within thirty (30) days of Lessee’s written
request, Lessor authorizes Lessee to unilaterally prepare and execute such
easements and record the same in the applicable county’s real property records.
Should Lessee elect to unilaterally execute such easements, the nature, scope
and duration of such easements as described in the executed document shall
accurately and reasonably reflect the existing uses in relation to Lessee’s
surface and underground operations on the Premises (or on lands pooled and
unitized therewith).

2. TERM:

(a) Initial Term, As Extended. This Lease shall have a term of TEN (10) years
from the date first set forth above (the “Initial Term”) and shall continue for
so long thereafter as:

(i) Lessee is extracting or drilling for Geothermal Resources on the Premises
(or lands pooled or unitized with the Premises), working with reasonable
diligence, allowing not more than TWENTY-FOUR (24) months between the completion
or abandonment of one site/well and the exploration and/or commencement of
operations for the next;

(ii) Geothermal Resources are being produced or generated from the Premises (or
lands pooled or unitized with the Premises) in commercial quantities or steps
are being taken to develop the Premises in such a way as to produce or generate
from the land commercial quantities;

(iii) Remedial Operations are being continuously conducted on the Premises (or
lands pooled or unitized with the Premises);

(iv) Drilling operations, commercial production of Geothermal Resources, or
Remedial Operations are suspended or excused under the Force Majeure or other
provisions of this Lease; or

(vi) this Lease is otherwise extended by its terms.

“Remedial Operations” means reworking, redrilling, cleaning, testing, and the
repair and replacement of wells and facilities for the production or use of
Geothermal Resources. Remedial Operations shall be deemed continuous so long as
such operations do not cease for a period of more than two (2) consecutive
years. Production in “commercial quantities” shall mean production in such
quantities of Geothermal Resources, produced, sold, or used, or capable of being
produced, sold, or used, either from the Premises or lands pooled or unitized
therewith, the value of which, after deducting Lessor’s royalty hereunder and
Lessee’s normal operating costs will provide to Lessee a return of such costs.

 

3



--------------------------------------------------------------------------------

(b) Unit Contraction. In the event this Lease is committed to a unit or other
pooling arrangement, and this Lease is later removed from such unit by
contraction of the unit boundaries or any participating area while the Lease is
in an extended term beyond the Initial Term or within five (5) years of the end
of the Initial Term, then the Initial Term of this Lease shall be extended for a
period of five (5) years from the date the Lease is removed from such unit or
other pooling arrangement. In the event of an extension pursuant to this
subsection (c), the Lessee is authorized to unilaterally execute and record a
notice of extension of the Lease, to provide public notice of such extension.

3. RENTALS AND ROYALTIES:

(a) Initial Payment; Rentals. On the date hereof, and subject to confirmation of
clear title to the Geothermal Resources, Lessor shall pay to Lessee the sum of
[***]. On or before each anniversary date hereafter while the Lease is in force,
Lessee agrees to pay to Lessor as rental for the next ensuing year the sum of
[***] per acre; provided, however, that rentals paid to Lessor under this
subsection shall apply toward or be credited to royalties payable or to become
payable on actual production (if any) under Section 3(b) for any year such
rentals are paid. To the extent a portion of the original acreage of this Lease
is lost or surrendered by the Lessee, the Annual Rental shall be reduced
proportionately.

(b) Production Royalties. Subject to Section 11 below, and subject to
proportionate reduction as described in Section 1 and in Section 3(d), Lessee
shall pay to Lessor a royalty out of the proceeds received by Lessee from the
sale of Geothermal Resources or Substances produced from the Premises, or
allocated to the Premises as provided in Sections 6 and/or 10(b) as follows:

(i) Power Generation. If Lessee utilizes Geothermal Resources to generate and
sell electric power, a royalty of [***] of the gross proceeds of the sale of
said electric power for the first [***] years from the first sale of electricity
and [***] thereafter, in each case less Deductible Costs (as defined in
Section 3(b) (vi));

(ii) Sale of Substances. If Lessee sells any Substances as such, a royalty of
[***] of the gross proceeds of the sale of said Substances for the first
[***] years from the first sale of Substances and [***] thereafter, in each case
less Deductible Costs;

(iii) Sale of By-Products. If Lessee treats or processes or causes to be
processed, any Substances and/or Geothermal Resources for the extraction or
manufacture therefrom of any by-products, and sells any by-products, a gross
royalty of [***] of the proceeds from the sale by Lessee of said by-products,
less Deductible Costs;

(iv) Other Commercial. If Lessee uses Geothermal Resources and/or Substances at
a commercial facility other than an electric power generating facility, a
royalty of [***] of the net profits produced by such commercial operation, net
profits being the proceeds generated by Lessee, less all associated costs to
Lessee including but not limited to any plant, facility and/or operational costs
and of any transmission or transportation to the point of use if used off the
Premises or off of any area pooled or unitized with the Premises (the “Unit
Area”), as the case may be.

 

4



--------------------------------------------------------------------------------

(v) Internal Use. Lessee may use, free of royalty, Substances, Geothermal
Resources, electric power and by-products developed from the Premises for all
operations hereunder (or operations within any Unit Area), and Lessee shall not
be required to account to Lessor for or pay royalty on any Substances,
Geothermal Resources, electric power or by-products reasonably lost or consumed
in operations hereunder.

(vi) Deductible Costs. For purposes of Sections 3(b)(i)-(iii) above, “Deductible
Costs” shall mean:

(A) any sales, excise or other taxes imposed on the sale of any said electric
power, Substances, or by-products, as the case may be, so sold or which are
required to be included in or added to the sales price thereof or paid by the
seller; and

(B) any cost to Lessee of any transmission or transportation to the point of
sale of any of said electric power, Substances or by-products so sold, if sold
off the Premises or the Unit Area, as the case may be; and

(C) assuming Lessee does not use electricity generated from the geothermal
plant(s) for such requirements, the reasonable and standard cost of any
electricity purchased by Lessee from unaffiliated third parties to operate the
geothermal well field pumps or serve other parasitic loads of the geothermal
gathering field or the generating plant(s).

(vii) Payment. Lessee shall pay Lessor, on or before the last day of each and
every calendar month, the above production royalties accrued and payable for the
preceding calendar month (“Payment Date”), and shall deliver to Lessor a
statement setting forth the basis for the determination of such royalty.
Notwithstanding anything to the contrary, Lessor agrees that the Payment Date
shall be adjusted to coincide with billing procedures set forth in any
applicable power purchase agreements, whether monthly, bi-monthly, quarterly, or
otherwise.

(c) Directional Drilling and Other Surface Use Rentals. If Lessee exercises the
directional drilling rights granted in Section 1(e), or if Lessee is using part
of the surface of the Premises for unit or other operations and the Lease is
terminated or surrendered (including without limitation, in the event the Lease
is committed to a unit but is later excluded from such unit by contraction of
the unit or any participation area) Lessor shall not be entitled to any
production royalties under Section 3(b), unless, and only to the extent that,
such activity constitutes a commingling, pooling or unitization utilizing
Geothermal Resources from the Premises under Section 6. In lieu of any other
compensation, Lessee shall pay to Lessor an annual rental computed at the rate
of [***] per acre for each surface acre of the Premises being exclusively
occupied by Lessee pursuant to such grant under Section 1(e) and [***] per rod
for any roads, utility lines, pipelines, or other linear items associated
therewith.

(d) Proportionate Reduction. In the event Lessor at the time of making this
Lease owns an interest in the leased Premises that is less than one hundred per
cent of the total rights in the geothermal estate, then the rentals, royalties
and other consideration

 

5



--------------------------------------------------------------------------------

accruing hereunder shall be paid to Lessor only in the same proportions which
Lessor’s interest bears to a one hundred per cent interest in the leased
Premises. Notwithstanding the foregoing, should Lessor hereafter acquire any
additional right, title or interest in or to the leased Premises, it shall be
subject to the provisions hereof to the same extent as if owned by the Lessor at
the date hereof, and any increase in payments of money hereunder necessitated
thereby shall commence with the payment next following receipt by Lessee of
satisfactory evidence of Lessor’s acquisition of such additional interest.

4. TAXES AND ASSESSMENTS:

(a) Taxes and Improvements. Lessee shall pay all taxes levied and assessed
against Lessee’s leasehold interest in the Premises. Lessee shall pay all taxes
levied and assessed against all structures, improvements and personal property
placed upon the Premises by Lessee. Lessor shall pay all taxes levied and
assessed against the Premises as such and against any rights thereto not covered
by the Lease and shall pay all taxes levied and assessed against all structures
and improvements placed on the Premises by Lessor. Any increase in taxes arising
from geothermal operations on the Premises shall be paid by Lessee.

(b) Severance Taxes on Lessor’s Royalties. Lessor agrees to pay any and all
taxes assessed upon Lessor’s royalty proceeds for any Substances and/or
Geothermal Resources produced and sold by Lessee from the Premises and ad
valorem taxes on Substances and/or Geothermal Resources together with the same
share of all severance, production, net proceeds and license taxes or other
taxes or assessments levied or assessed on account of the production of
Substances and/or Geothermal Resources from or allocated to the Premises, and to
pay all of any other taxes assessed against the Premises, whether the same are
assessed to Lessor or Lessee or otherwise. Lessor shall pay all of its tax
obligations within thirty (30) days of when due and shall provide Lessee, upon
request, with evidence of such payment. Lessor grants Lessee the right, but not
the obligation, to pay any of Lessor’s tax obligations hereunder, and to offset
the amount of such payments made on Lessor’s behalf against any amounts due to
Lessor under this Lease, with interest at [***].

5. PROTECTION OF SURFACE; LAWS; LIENS; EQUIPMENT

(a) Protection of Surface; Compensation for Damage. Lessee agrees to conduct its
activities in a good and workmanlike manner and use reasonable care at all times
in all of Lessee’s operations on the Premises to prevent injury or damage to
cattle, livestock, buildings, water rights, water diversion works, ditches,
tanks and water wells or other property of the Lessor located thereon; and
Lessee agrees to repair, mitigate or pay the Lessor the fair market value (as
determined by an independent third-party appraiser) for all damages to the
cattle, crops, buildings, livestock, fences, water rights, water diversions,
ditches, tanks, water, water wells and other property of the Lessor situated on
the surface of the Premises resulting from Lessee’s operations on the Premises.
Lessee also agrees that all damages to pipe and equipment caused by cattle shall
be the responsibility of Lessee.

(b) Compliance with Laws. Lessor and Lessee each agree that they will conduct
all activities and operations associated with the Premises and with this Lease
at all times in accordance with applicable federal, state and local laws, rules
and regulations.

 

6



--------------------------------------------------------------------------------

(c) Liens. All labor to be performed and material to be furnished in the
operations under this Lease shall be at the sole cost and expense of Lessee, and
Lessee shall hold Lessor free and harmless from liability thereunder. Lessee and
Lessor shall each keep the Premises fully protected against any and all liens of
every character arising from or connected with their individual operations on
the Premises. Lessor agrees not to permit any mortgage or other lien to be
placed on the property that would affect or purport to affect or supersede
Lessee’s interest under this Lease. Lessor acknowledges and agrees that Lessee,
in order to pursue its activities hereunder may utilize various project,
equipment and other financing options and as part of such financings Lessee may
assign its interests under this Lease (whether for security purposes or as a
full and complete assignment). To the extent the Premises are currently
encumbered by a mortgage, deed of trust, or other lien created by Lessor, Lessor
shall use its best efforts to obtain a subordination, in recordable form, of
such encumbrance to this Lease.

(d) Reclamation. Within six (6) months after abandonment of any well, including
those abandonments resulting from termination of this Lease, Lessee shall remove
all machinery, material, and structures used in connection with said well and
not used in its other operations, if any, on the Premises, and shall fill in and
level off all excavations, pits, or other alterations to the surface of the
Premises caused in connection with said well, and, insofar as practical, shall,
restore the Premises and the means of ingress and egress in compliance with all
requirements of applicable reclamation laws and regulations, except reasonable
wear and tear, acts of nature and conditions beyond the control of Lessee.

(e) Equipment and Improvements. Lessor agrees that Lessee shall retain ownership
of, and can remove at any time, any and all improvements, equipment, fixtures
and property of any kind brought onto or attached or affixed to the Premises,
including all well casings, pipes, power generation equipment, buildings,
transmission lines and all other equipment or property of any kind, regardless
of whether such property is considered realty or personalty for state law or
other purposes.

6. COMMINGLING, POOLING, AND UNITIZATION:

(a) Commingling. Lessee shall have the right to commingle (for purposes of
storing, transporting, handling, unitizing, selling or processing) Geothermal
Resources produced or extracted from the Premises (and lands pooled, unitized or
combined therewith), with similar substances produced or extracted from other
lands or units. In the event of such commingling, Lessee shall meter, gauge, or
measure, according to prevalent industry standards, the production from the
Premises at the well head, or from the unit or units including the leased land
or other units or lands, as applicable, and compute and pay Lessor’s royalty
attributable to Lessor’s land on the basis of such production as so determined
or allocated.

(b) Pooling and Unitization. Lessee may, without notice to or consent from
Lessor, as a recurring right for drilling, development or operating purposes,
pool, unitize, or otherwise combine all or part of the Premises into a unit
(whether federal or voluntary contractual unit) with any other land or lands
(whether held by Lessee or others), whether or not adjacent or contiguous,

 

7



--------------------------------------------------------------------------------

which Lessee desires to develop or operate (singly or in combination with
others) as a unit. The execution by Lessee of any unit agreement, unit operating
agreement or other documents necessary to such pooling or unitization shall be
binding on the Premises and Lessor’s current and future interests therein.
Lessee shall provide Lessor courtesy notice of any pooling or unitization of the
Premises. Any well (whether or not Lessee’s well) commenced, drilled, drilling
and/or producing or being capable of producing in any part of such unit shall
for all purposes of this Lease be deemed a well commenced, drilled, drilling
and/or producing on the Premises, and the Lessee shall have the same rights and
obligations with respect thereto and the drilling and producing operations upon
the lands from time to time included within any such unit as Lessee would have
if such lands constituted the Premises leased hereunder; provided, however, that
notwithstanding this or any other provision or provisions of this Lease to the
contrary:

(i) Production as to which a royalty is payable from any such wells or wells
drilled upon any such unit, whether located on the Premises or other lands,
shall be allocated to the Premises in the proportion that the acreage of the
leased land in such unit bears to the total acreage of such unit. Such allocated
portion thereof shall for all purposes be considered as having been produced
from the Premises, and the royalty, payable under this Lease with respect to the
leased land in such unit shall be payable only upon that proportion of
production so allocated, and

(ii) If taxes of any kind are levied or assessed (other than taxes on the
surface and on Lessor’s improvements), any portion of which is chargeable to
Lessor under the provisions of this Lease, then the share of such taxes to be
borne by Lessor shall be in proportion to the share of the production from such
unit allocated to the Premises.

(iii) Lessor hereby grants Lessee (or the consents to the assignment of such
rights from Lessee to any unit operator) the right to use of the surface of the
Premises in support of unit operations, including all the surface uses
enumerated in Section 1 above. In the event the Premises, or any portion
thereof, are later removed from the unit by any contraction of the Unit Area,
all such existing surface uses of the Premises in support of unit operations
shall continue in force and effect, and Lessor agrees to provide Lessee or the
unit operator with written easements, rights-of-way, licenses or such other
acceptable surface use grants, in recordable form, to evidence such existing
surface uses in support of unit operations. If the Lessor fails to provide such
written easements within thirty (30) days of Lessee’s written request, Lessor
authorizes Lessee to unilaterally prepare and execute such easements and record
the same in the applicable county’s real property records. Should Lessee elect
to unilaterally execute such easements, the nature, scope and duration of such
easements as described in the executed document shall accurately and reasonably
reflect the existing uses in relation to Lessee’s surface and underground
operations on the Premises (or on lands pooled and unitized therewith).

 

8



--------------------------------------------------------------------------------

7. RESERVATIONS TO LESSOR:

The following rights (to the extent owned by Lessor) are reserved to Lessor,
provided such rights and activities do not interfere with Lessee’s exploration,
development, production or other operations, activities or rights hereunder on
the Premises or any Unit Area:

(i) Surface Use - the right to conduct ranching operations, or sell or otherwise
dispose of the surface of the Premises (subject to this Lease) in a lawful
manner. Any specific restrictions on the prospective use of the Premises by
Lessee, as a result of specific surface needs of the Lessor, may be set forth in
an Appendix to this Lease.

(ii) Mineral Rights - the right to extract minerals, hydrocarbons, and helium
(other than Substances) from the Premises, subject to the following covenants
and restrictions:

Notwithstanding the reservation of mineral rights to the Lessor, Lessor and
Lessee acknowledge that Lessee shall make substantial investments in exploring
for and developing geothermal resources on the Premises (or Unit Area). “Lessor
hereby covenants and agrees, on behalf of itself, its successors and assigns,
including any future lessee of any mineral lease on the Premises, that the
rights of Lessee under this Lease shall be and remain superior to the rights of
Lessor (or its lessees, successors or assigns) in the reserved mineral estate.
To the extent that Lessor (or its lessees, successors or assigns; as applicable,
the “Mineral Rights Holder”) intend to explore for, develop, extract, transport
or process minerals on the Premises, such Mineral Rights Holder must enter into
a joint development agreement, on such form provided by and acceptable to
Lessee, in its sole and absolute discretion, which shall provide for the
cooperation and coordination of joint development of the mineral estate and the
geothermal resources estate; provided that all conflicts between such surface or
subsurface uses of the Premises shall be resolved in favor of the Lessee and its
rights hereunder. Lessor further covenants and agrees that before entering into
any mineral lease on all or any part of the Premises, Lessor shall provide
Lessee with ten (10) days prior written notice of such proposed mineral lease,
the terms and provisions of such proposed mineral lease, and the party
requesting the mineral lease as lessee. Lessee reserves the right to propose a
specific addendum to such proposed mineral lease to address the operational
needs of the Lessee, and the agreement of such mineral lessee to the
requirements of Lessee shall be a condition to the execution and recordation of
any mineral lease. Any mineral lease shall expressly reference this paragraph
and the dominance of the rights under this Lease as to the mineral estate, and
Lessor agrees that a reference to the subordination of the mineral estate to the
geothermal estate leased hereunder may be included in any recorded memorandum of
this Lease.

8. DEFAULT AND TERMINATION; SURRENDER:

(a) Default by Lessee. Whenever the Lessee fails to comply with any of the
material terms and provisions of this Lease, and does not commence to remedy
such failure within forty-five (45) days after receipt of written notice from
Lessor, the Lessor may (a) suspend operations until the requested action is
taken to correct the noncompliance, or (b) cancel this Lease by delivering
written

 

9



--------------------------------------------------------------------------------

notice of its intent to do so to Lessee; provided, however, that if there is a
bona fide dispute as to the amount due in the case of a payment dispute and all
undisputed amounts are paid, said forty-five (45) day period shall be extended
until five (5) days after such dispute is settled by final court decree or
agreement. The following property shall be excepted from any Lease termination
hereunder as a result of default: (a) each and any well then capable of
producing in commercial quantities the substances covered by this Lease, and in
respect to which Lessee is not in default, plus an area of 20 acres surrounding
such well; and (b) rights of way and easements across lands subject to such
Lease termination, which rights of way and easements are necessary for
conducting Lessee’s operations on or in the vicinity of the lands retained (or
any Unit Area), with respect to which Lessee is not in default, including sites
for electric generating units.

(b) Surrender. Lessee shall have the right, in its sole discretion and at any
time, to surrender all or any portions of the Premises it does not intend to
utilize. In such case, Lessee shall execute and record a quit claim deed as to
such surrendered portions, and Lessee shall thereby be relieved of all
obligations as to the acreage so surrendered.

9. CONDEMNATION:

Eminent domain proceedings resulting in the condemnation of a part of the
Premises leased herein, but leaving the remaining Premises reasonably usable by
Lessee for the purposes of the activities described herein, will not terminate
this Lease unless Lessee consents in writing to such termination. The effect of
any such partial condemnation will be to terminate the Lease as to the portion
of the Premises condemned, and the Lease of the remainder of the Premises shall
remain intact. To the extent that all or a portion of the surface estate of the
Premises is condemned, but the geothermal estate is not condemned, Lessee may
retain all such acreage that it is capable of continuing to operate, on a lease
basis or unit basis, as determined in its sole and absolute discretion. Lessee
is authorized to unilaterally record notice of the status of such retained
acreage after any condemnation. To the extent that the geothermal estate is of
necessity condemned as part of such condemnation proceeding or request, Lessee
shall be granted notice of such condemnation, the right to participate in and
negotiate damages for loss of such geothermal estate, and all proceeds from that
portion of any condemnation award that pertains to the loss of the geothermal
estate shall be paid to Lessee.

10. ASSIGNMENTS, SUBLEASES, DIVIDED INTERESTS:

(a) Assignment and Sublease. Lessee shall have the absolute right to sell,
assign or sublease all or any portion of its interest or right in and to this
Lease and/or the Premises; these rights shall include, without limitation, the
right to pledge, assign, mortgage, or otherwise collateralize the Lease to any
affiliate of Lessee and/or any party for the purpose of financing or tax
structuring. Lessor shall have the right to sell or assign its interest or right
in and to this Lease and/or the Premises with the prior written consent of
Lessee, which shall not be unreasonably withheld.

(b) Divided Interests. In the event of assignment (by operation of law or
otherwise) of the Lease as to a segregated portion of the Premises, or if it is
otherwise determined that more than one party holds the leasehold interest
hereunder, payments due the Lessor hereunder shall be apportionable among the
several leasehold owners according to the surface area of each of their
respective

 

10



--------------------------------------------------------------------------------

leaseholds (unless undivided ownership is otherwise set forth expressly in
recorded documents), and default in such payment by one or more of such
leasehold owners shall in no way affect the right of any other leasehold owner
hereunder. In the event of any uncertainty or dispute as to the parties entitled
to such payment, Lessee shall be entitled, in its sole discretion, to discharge
its payment obligation by making such payments into a third party escrow, court
escrow, or such other method as Lessee reasonably determines. Lessor’s
successors and assigns agree to execute and record any stipulations and
cross-conveyances as may be necessary to establish of record the ownership of
segregated or fractional interests in the Premises. Lessor shall provide fifteen
(15) days prior written notice of any proposed sale of the surface estate only
on the Premises (with the reservation by Lessor of the geothermal or other
subsurface estates).

11. FORCE MAJEURE:

Lessee’s obligations hereunder save and except payment of annual rentals set
forth in Section 3(a) above shall be suspended, and the term of the Lease and
the period for removal of Lessee’s property in the event of termination shall be
extended while Lessee is prevented from complying therewith by: strikes;
lockouts; riots; action of the elements, including but not limited to fire,
explosion, flood, volcanic activity, earthquakes, or tidal waves; accidents;
delays in transportation; inability to secure labor or materials in the open
market; laws, rules or regulations of any Federal, State, County, Municipal or
other governmental agency, authority or representative having jurisdiction,
including failure or delay in issuance of necessary permits or approvals; war
(whether declared or undeclared including terrorist acts); acts of God;
litigation or administrative proceedings affecting title to lands covered hereby
or operations thereon; inability to secure or absence of a market for commercial
sale of Substances and/or Geothermal Resources, or any of them, produced from
the Premises or of derivatives developed by Lessee therefrom; or by other
matters or conditions beyond the reasonable control of Lessee, whether or not
similar to the conditions or matters in this Section specifically enumerated
(“Force Majeure”).

12. NOTICES:

Lessor may give any notice or deliver any document hereunder to Lessee by
mailing the same by prepaid registered or certified mail addressed to Lessee at:

Intermountain Renewable Power, LLC

5152 North Edgewood Dr.

Provo, Utah 84604

Attention: Chief Executive Officer

with a copy to:

Intermountain Renewable Power, LLC

5152 North Edgewood Dr.

Provo, Utah 84604

Attention: General Counsel

 

11



--------------------------------------------------------------------------------

or by delivering the same in person to the above-referenced address of Lessee.
Lessee may give any notice or deliver any document hereunder to Lessor by
mailing the same by prepaid registered or certified mail addressed to Lessor at:

Minersville Land and Livestock Company

P.O. Box 127

Minersville, Utah 84752

Attention: President

or by delivering the same to Lessor in person. For purposes of this paragraph,
either party may change its address by written notice to the other. In case of
any notice or document delivered by registered or certified mail, the same shall
be deemed delivered when deposited in any U.S. Post Office, properly addressed
as herein provided, with postage fully prepaid. Lessee may make any payment due
Lessor to Lessor personally or by mail at the address of Lessor given above.

13. MISCELLANEOUS PROVISIONS:

(a) Binding Effect. This Lease shall inure to the benefit of and be binding upon
the parties hereto, their respective heirs, executors, administrators,
successors, and assigns.

(b) Applicable Law. The terms and provisions of this Lease shall be interpreted
in accordance with the laws of the State of Utah, without giving effect to its
principles of conflicts of laws.

(c) Entire Lease. This Lease terminates and replaces all prior agreements,
either written, oral, or implied, between the parties hereto and constitutes the
entire agreement between the parties.

(d) Recording Memorandum of Lease. Lessor agrees that Lessee may unilaterally
execute and record that Memorandum of Lease (short form), attached hereto as
Exhibit B, for the purpose of recording same in the records of Beaver County,
Utah, so as to give public notice, pursuant to the laws of the State of Utah, of
the existence of this Lease, and presence of any particular covenants or
restrictions contained in this Lease. If Lessee so requests, Lessor shall
execute such Memorandum of Lease.

(e) Void and Invalid Provisions. In the event any part or portion or provision
of this instrument shall be found or declared to be null, void, or unenforceable
for any reason whatsoever by any court of competent jurisdiction or any
governmental agency having authority thereover, then and in such event only such
part, portion or provision shall be affected thereby, and such finding, ruling
or decision shall not in any way affect the remainder of this instrument or any
of the other terms or conditions hereof, which said remaining terms and
conditions shall remain binding, valid, and subsisting and in full force and
effect between the parties hereto, it being specifically understood and agreed
that the provisions hereof are severable for the purposes of the provisions of
this clause.

(f) Counterparts. This Lease may be executed in any number of counterparts and
all such counterparts shall be deemed to constitute a single Lease and the
execution of one counterpart by any party shall have the same force and effect
as if such party had signed all the other counterparts.

 

12



--------------------------------------------------------------------------------

(g) Certificates. Lessor shall, without charge at any time and from time to
time, within ten (10) days after request by Lessee, certify to by written
instrument, duly executed and acknowledged, and deliver same to Lessee or any
other party or parties designated by Lessee:

(i) That the Lease is in full force and effect;

(ii) Whether Lessee is in default under the Lease;

(iii) That the Lease may be assigned or subleased as security to secure
financing or continue same to benefit the Lease;

(iv) That Lessor will afford the leasehold lender or any party holding a
security interest in the Lease all opportunities available to Lessee to cure any
defaults under the Lease prior to any termination of the Lease; and

(v) Such other reasonable assurances and information as Lessee, or its
lender(s), may request.

(h) Warranty of Title. Lessor represents and warrants to Lessee that it has good
and marketable fee title to Premises, free and clear of all liens and
encumbrances other than rights of way and easements of record, and hereby
grants, and agrees to defend, title to the Premises. Lessor further agrees that
Lessee at its option may pay and discharge any delinquent taxes, mortgages,
trust deeds or other delinquent liens or encumbrances existing, levied or
assessed on or against the Premises; and, in the event Lessee shall exercise
such option, Lessee shall be subrogated to the rights of any holder or holders
thereof and shall have the right, in addition to other remedies provided by law
or equity, to reimburse itself by applying to the discharge of any such
mortgage, tax or other lien or encumbrances any and all payments accruing to
Lessor hereunder.

(i) Cooperation. The parties agree to cooperate in the execution of any other
documentation necessary to carry out the intent and terms of this Lease.

(j) Confidentiality. Lessor agrees to keep confidential, and not disclose to any
third party, the amount of any royalties, rentals or other consideration
provided by Lessee to Lessor under this Lease. Moreover, Lessor agrees not to
disclose to any third party that Lessor has entered into this Lease or the
identity of the Lessee, without Lessee’s prior written consent. Lessor
acknowledges that the consideration provided in this Lease is given in part in
reliance upon the covenants and agreements of confidentiality of Lessor in this
subparagraph.

(k) Right of First Refusal for Top Leases. If, at any time during the primary or
extended term of this Lease, Lessor receives (or seeks) an offer for a top lease
on all or any portion of the Premises that would cover all or any portion of the
Geothermal Resources (“Top Lease Offer”), before Lessor may execute or accept
consideration as to such Top Lease Offer, Lessor must first provide Lessee with
written notice of such Top Lease Offer, and the right to match such Top Lease
Offer on the same terms and conditions of the Top Lease Offer. Lessee shall have
thirty (30) days from receipt of the Top Lease Offer, to elect to match such Top
Lease Offer. If Lessee elects to match such Top Lease Offer, it shall provide
written notice of such election within such thirty (30) day period, which
election shall constitute a binding obligation to match such Top Lease Offer;
provided however that Lessee shall not be obligated to pay any upfront rental,
bonus or other consideration that, by the terms of the Top Lease Offer are
required to be paid at execution, until this Lease shall actually terminate and
expire by its terms (or be surrendered by Lessee).

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LESSOR:   Minersville Land and Livestock Company   By:  

LOGO [g95931g85y53.jpg]

 

    President   By:  

LOGO [g95931g26r79.jpg]

 

    Secretary   By:  

LOGO [g95931g63i97.jpg]

 

    Director   By:  

LOGO [g95931g95h67.jpg]

 

    Director   By:  

LOGO [g95931g87d86.jpg]

 

    Director   By:  

LOGO [g95931g42h09.jpg]

 

    Director LESSEE:   Intermountain Renewable Power, LLC   By:  

LOGO [g95931g84q08.jpg]

 

  Its:   Manager

.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

to Geothermal Lease

LEGAL DESCRIPTION

That certain real property located in Beaver County, Utah as more particularly
described as follows:

TOWNSHIP 29 SOUTH, RANGE 10 WEST, SLM

Section 15: Lot 1 (45.98 ac), Lot 2 (38.92 ac), NW 1/4SW 1/4;

Section 20: NW 1/4NE 1/4, NE 1/4NW 1/4, S 1/2NW 1/4, N 1/2SW 1/4, NE 1/4,
NE 1/4,

Section 27: S 1/2 S 1/2NW 1/4, NW 1/4NE 1/4.

TOWNSHIP 29 SOUTH, RANGE 11 WEST, SLM

Section 15: W 1/2W 1/2;

Section 16: Commencing 80 rods West of the Northeast corner of Section 16,
thence South 20 chains, thence West 20 chains, thence South 40 chains, thence
West 20 chains, thence North 2.5 chains, thence Northeasterly along the railroad
right-of-way 92.5 chains, thence East 5.5 chains to the place of beginning;

Section 32: South 109 rods of the NE 1/4;

TOWNSHIP 30 SOUTH, RANGE 10 WEST, SLM

Section 02: W 1/2 W 1/2SW 1/4, S 1/2NW 1/4,

Section 12: South 50 rods of the SE 1/ 4;

Section 14: S 1/2NW 1/4,

Section 15: S 1/2NE 1/4, W 1/2SE 1/4, N 1/2SW 1/4,

Section 16: S 1/2SW 1/4, N 1/2NW 1/4SW 1/4, SE 1/4NW 1/4SW 1/4, S 1/2SE 1/4,
NW 1/4 SE 1/4 less 10 acres described as a strip of land 80 rods long and 20
rods wide on the East side of the NE 1/4SW 1/4 of said section 16;

Section 17: SE 1/4; N 1/2SW 1/4, SW 1/4SW 1/4, N 1/2SE 1/4SW 1/4, less from
section 17 40 acres in the W 1/2SW 1/4; Also, a tract of land in section 17
described as beginning at a point which lies North 45° East 933.5 feet from the
Southwest corner of said Section 17, and running thence North 45° East 933.5
feet, thence South 45° East 1,867 feet, thence South 45° West 933.5 feet, thence
North 45° West 1,867 feet to the point of beginning.

Section 18: Lot 4 (60.08 ac), E 1/2SE 1/4 less 40 acres, A tract of land in the
SW 1/4SE 1/4 described as beginning at the Southwest corner of the SE 1/4 and
running thence North 45° East 1,867 feet, thence South 1,320 feet, thence West
1,320 feet to the point of beginning; Also, A tract of land in the NW 1/4SE 1/4
described as beginning at the Southwest corner of said NW 1 /4SE  1/4and running
thence North 1,320 feet, thence East 1,320 feet, thence South 1,320 feet, thence
North 45° West 934 feet, thence South 45° West 934 feet to the place of
beginning, cont. 150.08 acres, more or less.

Section 19: NE 1/4 less 40 acres;

Section 20: N 1/2 NE 1/4, S 1/2NW 1/4, also, a tract of land described as
Commencing at the Southwest corner of the NW 1/4NW 1/4 of said section 20 and
running thence North 45° East 934 feet, thence South 45° East 934 feet, thence
North 45° East 1,867 feet, thence South 80 rods, thence West 160 rods to the
place of beginning.

Section 32: All.

 

15



--------------------------------------------------------------------------------

TOWNSHIP 30 SOUTH, RANGE 11 WEST, SLM

Section 01: Lot 3 (41.39 ac), Lot 4 (41.94 ac), SE 1/4, S 1/2NW 1/4 SW 1/4,

Section 02: SE 1/4,

Section 04: Lot 4 (39.93 ac), SW 1/ 4NW 1/4,

Section 05: Lot 1 (39.86 ac), S 1/2SW 1/4, SE 1/4NE 1/4,

Section 07: E 1 /2NE 1/4,

Section 08: NW 1/4;

Section 11: S 1/2SW 1/4, NE 1/4SW 1/4 , S 1/2NW 1/4SW 1/4,

Section 12: SE 1/4;

Section 18: E 1/2;

Section 21: SW 1/4SW 1/4, S 1/2SE 1/4,

Section 23: All;

Section 24: All, less 10 acres deeded to Jack Craw;

Section 25: N 1/2;

Section 26: N 1/2 ;

Section 28: S 1/2S 1/2NW 1/4,

TOWNSHIP 30 SOUTH, RANGE 12 WEST, SLM

Section 01: Lot 6 (35.51 ac),Lot 7 (35.51 ac), S 1/2SW 1/4, W 1/2SE 1/4,

Section 08: S 1/2 ;

TOWNSHIP 30 SOUTH, RANGE 12 WEST, SLM

Section 09: W 1/2 ; W 1/2SE 1/4,

Section 12: N 1/2NW 1/4,

Section 13: Lot 1 (35.62 ac), Lot 2 (35.62 ac), W 1/2NE 1/4, NW 1/4,

Section 16: N 1/2 ;

Section 17: NE 1/4, E 1/2E 1/2NW 1/4,

Section 18: E 1/2;

Section 19: NE 1/4, E 1/2SW 1/4,

Section 21: SW 1/4SW 1/4, S 1/2SE 1/4,

Section 24: Lot 1 (35.74 ac), Lot 2 (35.70 ac), Lot 3 (35.66 ac), Lot 4 (35.62
ac), W 1/2NE 1/4, NW 1/4NW 1/4, S 1/2NW 1/4,

Section 31: Lot 1 (40.10 ac), Lot 2 (40.06 ac), E 1/2NW 1/4, NE 1/4,

Section 33: E 1/2 , SW 1/4.

EXCEPT:

Beginning at a point 2,640 feet E of NW corner of Sec. 28 T 30 S. R12W th N.
1,320 ft; th E 2,640 ft; th S 1,320 ft: th W 1,320 ft; th S 2,640 ft; th W 2,640
ft; th N 1,320 ft; th E 1320 ft; th N 1,320 ft to point of beginning cont. 200
acres.

Also: COM SE CR SW 1/4SE 1/4 S12 T30S R10W SLM TH N45RDS W TO W LINE STATE
HIGHWAY TH S ALONG W LINE STATE HIGHWAY TO SOUTH LINE SEC 12 THE ALONG S LINE
SEC 12 TO BEG 12.92 AC

Also: COM SE CR S12 T30S R10W SLM W670FTN775.5FT E670FT S792FT POB 11.58 AC

 

16